Citation Nr: 1743620	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for respiratory disability such as asthma, emphysema, chronic bronchitis, and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to May 1962.        
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In March 2017, the Veteran filed a notice of disagreement (NOD) against a rating decision issued earlier in the month addressing service-connected neurological and knee disabilities, and addressing a claim for a total disability rating based on individual unemployability.  The RO has not responded with a Statement of the Case.  Nevertheless, as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The evidence of record consists entirely of electronic claims files and has been reviewed.


FINDING OF FACT

The evidence is in equipoise regarding whether respiratory disability relates to service.  


CONCLUSION OF LAW

Respiratory disability was incurred in service.  38 U.S.C.A. §§ 1131, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Given the favorable disposition below, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service Connection for Respiratory Disability

The Veteran claims that he incurred respiratory disability during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of service treatment records (STRs), private and VA treatment records, lay statements from the Veteran, private medical opinions received in May 2015 and January 2017, and VA medical opinions dated in July 2015 and January 2017.  For the following reasons, a service connection finding is warranted for respiratory disability.    

First, the record documents current respiratory disability.  Medical evidence dated throughout the appeal period notes diagnoses of asthma, bronchitis, emphysema, and chronic obstructive pulmonary disease (COPD).    
Second, the record documents lung injury during service.  A STR dated in November 1961 notes treatment for inhalation of chlorine gas.  This injury and treatment is also noted in the April 1962 separation report of medical history.    

Third, the evidence of record addressing the issue of medical nexus is in equipoise.  See Gilbert and Alemany, both supra.  

Certain medical nexus evidence is not favorable to the Veteran's claim.  In opinions dated in July 2015 and January 2017, two VA physicians found current lung disability unrelated to the in-service gas inhalation.  In support, the examiners noted that the Veteran's lungs were found normal upon medical examination at discharge from service, and that he did not have medical treatment for lung problems for over 40 years following service.  The evidence supports these findings.  The April 1962 separation report of medical examination found the Veteran's lungs to be normal.  In an August 1963 report of medical history - dated after discharge from active duty and executed pursuant to the Veteran's reserve service - the Veteran indicated no history of respiratory problems.  The earliest evidence of record of treatment for lung disability is noted decades after discharge from service.  Indeed, the first diagnosed disability in the record is bronchitis and is noted in private treatment records dated in 2004, over 42 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  To a certain degree, however, the opinions are of diminished probative value insofar as neither is based on a VA compensation examination of the Veteran.  The opinions are based on a review of the claims file, but do not benefit from an assessment of the Veteran's own personal description of what happened during and since service, and do not benefit from clinical or radiological examination of the lungs.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate). 

Certain other evidence favors the Veteran's claim.  The record contains two medical opinions from the Veteran's treating physician, a pulmonary specialist.  In the first opinion, initially received in May 2015, the physician reviewed the Veteran's medical history to include chlorine gas inhalation during service and later development of bronchitis, asthma, COPD, and emphysema.  The physician then stated that, "[i]n my professional opinion, his acute recurrent bronchitis, asthma, emphysema and COPD more likely than not are related to and a result of his injury to his respiratory system in November 1961 with the over dose of chlorine gas at Ft. McClellan, Al."  In another opinion received in January 2017, the physician again reviewed the medical history, and stated that, "[h]e continues to have persistent respiratory problems since he was exposed to an overdose of chlorine gas, as a result of a defective gas mask, while on active duty[.]"  Of particular note in the first opinion is that, despite the lack of evidence in the record indicating a history of tobacco smoking, the physician noted evidence of emphysema in 2004.  Further, the physician noted twice that the Veteran's lungs were not examined by x-ray "to show damage to his lungs" either just after the injury or at discharge from service several months later.  Further, the physician indicated that he had examined the Veteran's military records.  As the opinion is based on a review of the record, is clear and explained, and is offered by a treating pulmonary specialist presumably familiar with the Veteran's lung disability, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In sum, the issue of medical nexus is not clear in this matter.  The medical evidence is in conflict on this aspect of the analysis.  What is clear, however, is that the Veteran now has respiratory disability, and he was treated during service for chlorine gas inhalation.  These facts, combined with the treating physician's favorable opinions - and his suggestion that the absence of x-ray evidence soon after gas inhalation undercuts any indication of normal lungs at service discharge - creates equipoise in the record.  Based on this evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt, and grant the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection is therefore warranted for respiratory disability.  38 C.F.R. § 3.303.  


(Continued on the next page)



ORDER

Entitlement to service connection for asthma, COPD, emphysema, and chronic bronchitis is granted.   




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


